DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/19/2021 has been entered.

Response to Arguments
In response to applicant’s argument that Miller does not teach or suggest a power system configured to supply power to at least one electronic device by simultaneously receiving power from each of the permanent battery and the replaceable battery. Instead, Miller discusses that the power management module receives power from both external batteries and not from the internal backup battery and one of the first external battery or the second external battery.
Miller discloses the first external battery (replaceable battery), the second external battery (replaceable battery) and the internal battery (permanent battery) 

    PNG
    media_image1.png
    351
    293
    media_image1.png
    Greyscale



In response to applicant’s argument that Miller teaches discharging batteries in sequence. For instance, paragraph 188 states when the power level of the first external battery and the second external battery in combination decreases below a selected threshold, the power management module can switch to using the internal backup battery. Additionally, Miller at paragraph 187 states: the first external battery and the second external battery can be configured to provide power to the management module in sequence.
Miller discloses the different possible configurations of the external batteries and the internal battery based on different parameters. One of the configurations includes 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

The Specification discloses receiving power from the batteries simultaneously in Page 17, Lines 19-20, Page 20, Lines 25-27 and Step 508 in Fig.20. 
There is no disclosure of how the batteries are connected when they are supplying the power simultaneously. There is no disclosure in the Specification of the permanent battery and the replaceable battery being arranged in parallel.
Therefore, there is no support in the specification for the limitation: the permanent battery and the replaceable battery are arranged electrically in parallel to simultaneously supply power in the second power mode.

Claims 16-17 and 19-20 are also rejected under 112(a) as they inherit the deficiencies of Claims 15 and 18 as identified above.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Mifsud (2017/0141597) and Miller et al. (2015/0227127).
Claim 1: Mifsud teaches a mobile powered workstation (1) (Fig.1) comprising: at least one power outlet (4) configured to provide power to at least one electronic device (electronic equipment) (Par.20-21); a riser (6) coupled to a head unit assembly (Par.21); a base coupled to the riser (6) (Par.20) (Fig.1); a power system (20) (Par.27) (Fig.5); and a battery assembly including a battery connection housing (5) having a plurality of power connectors (13) configured to electrically couple to a corresponding plurality of power connectors (15) of a replaceable battery (3) (Par.24).
Mifsud does not explicitly teach the power system including: a permanent battery; and wherein at least one of the permanent battery and the replaceable battery are configured to supply power to the power system and the power system is configured to supply power to the at least one power outlet by simultaneously receiving power from each of the permanent battery and the replaceable battery.  
Miller teaches a mobile powered workstation (100) (Fig.1) comprising: a power system including: a permanent battery (integrated/internal battery) (Par.187); and wherein at least one of the permanent battery (integrated/internal battery) and a replaceable battery (external battery) are configured to supply power to the power system  (Par.186-187) and the power system is configured to supply power to at least one electronic device (electrical system) by simultaneously receiving power from each 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Miller in the device of Mifsud to have had supplied power from a plurality of batteries to provide maximum amount of power to the electrical systems on the mobile powered workstation until a power source is replaced with a recharged battery (Par.188).
Claim 9: Mifsud and Miller teach the limitations of claim 1 as disclosed above. Mifsud does not explicitly teach the power system is configured to operate in at least a first power mode and a second power mode, wherein: in the first power mode, the power system is configured to receive power from the replaceable battery; and in the second power mode, the power system is configured to receive power simultaneously from each of the permanent battery and the replaceable battery.
Miller teaches a power system configured to operate in at least a first power mode and a second power mode, wherein: in the first power mode, the power system is configured to receive power from a replaceable battery (external battery) (Par.188); and in the second power mode, the power system is configured to receive power simultaneously from each of a permanent battery (internal battery) and the replaceable battery (external battery) (Par.188).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Miller in the device of Mifsud to have had supplied power from a plurality of batteries based on the voltage levels of each 
Claim 11: Mifsud and Miller teach the limitations of claim 1 as disclosed above. Mifsud does not explicitly teach the power system is user-configurable to change between a first power mode and a second power mode, wherein: in the first power mode, the power system is configured to receive power from the replaceable battery; and in the second power mode, the power system is configured to receive power simultaneously from each of the permanent battery and the replaceable battery.
Miller teaches a power system user-configurable to change between a first power mode and a second power mode (Par.194, A user selects the voltages of the workstation systems.), wherein: in the first power mode, the power system is configured to receive power from a replaceable battery (external battery) (Par.188); and in the second power mode, the power system is configured to receive power simultaneously from each of the permanent battery (internal battery) and the replaceable battery (external battery) (Par.188, The power modes are switched based on the voltage levels of the batteries.).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Miller in the device of Mifsud to have had supplied power from a plurality of batteries based on the voltage levels of each battery (Par.188) thereby the workstation remains operational even when one of the batteries is below a power threshold.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Mifsud (2017/0141597) and Miller et al. (2015/0227127) as applied to claim 1 above, and further in view of Griffin, JR. (2010/0231165).
Claims 2-3: Mifsud and Miller teach the limitations of claim 1 as disclosed above. Mifsud teaches the battery connection housing (5) comprising at least one of a first raised portion (9) and a second raised portion (7) (Fig.2); the replaceable battery (3) comprising at least one of a first recessed portion or a second recessed portion (Par.22, Where the raised portions (7 and 9) of the battery connection housing (5) are secured.) (Fig.3). 
Mifsud does not explicitly teach at least one magnet positioned in at least one of a first raised portion of a battery connection housing and a second raised portion of the battery connection housing, the at least one magnet configured to engage with a corresponding magnet or ferromagnetic material in at least one of a first recessed portion of the replaceable battery or a second recessed portion of the replaceable battery; at least one ferromagnetic material positioned in the battery connection housing, the at least one ferromagnetic material configured to engage with a corresponding magnet positioned in the replaceable battery.  
Griffin, JR. teaches at least one magnet (90) positioned in a battery connection housing (60) (Fig.5), the at least one magnet (90) configured to engage with a corresponding magnet or ferromagnetic material (88) in a replaceable battery (62) (Par.25); at least one ferromagnetic material (90) positioned in a battery connection housing (60), the at least one ferromagnetic material (90) configured to engage with a corresponding magnet (88) in a replaceable battery (62) (Par.25).  

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had a magnet or ferromagnetic material in at least one of the first raised portion and the second raised portion of the battery connection housing engaging with a ferromagnetic material or a magnet in at least one of the first recessed portion and the second recessed portion of the replaceable battery in the system of Mifsud to have had held the battery pack on the housing (Par.25) as taught in Griffin, JR. thereby preventing unwanted disengagement of the battery pack.

Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Mifsud (2017/0141597) and Miller et al. (2015/0227127) as applied to claim 1 above, and further in view of Coonan et al. (2009/0261656).
Claim 4: Mifsud and Miller teach the limitations of claim 1 as disclosed above. Mifsud does not explicitly teach a display in communication with the power system, wherein the display is configured to provide battery data to a user.  
Coonan teaches a mobile powered workstation (12a) (Fig.1) comprising: a display (59) in communication with a power system (28), wherein the display (59) is configured to provide battery data (charge state) to a user (Par.57).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Coonan in the system of Mifsud to have 
Claim 8: Mifsud and Miller teach the limitations of claim 1 as disclosed above. The combination of Mifsud and Miller do not explicitly teach the permanent battery is coupled to the base.
Coonan teaches a permanent battery (106) is coupled to a base (24) of a mobile powered workstation (12a) (Par.28) (Fig.1).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Coonan in the combination to have had the battery in an easily accessible location (Par.44) without obstructing other components of the workstation.

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Mifsud (2017/0141597) and Miller et al. (2015/0227127) as applied to claim 1 above, and further in view of Manion et al. (2016/0293912).
Claims 5-7: Mifsud and Miller teach the limitations of claim 1 as disclosed above. Mifsud does not explicitly teach the replaceable battery, wherein the replaceable battery includes: a button; and at least one push pin mechanically coupled to the button, wherein, when depressed, the button is configured to extend the at least one push pin away from the replaceable battery; the at least one push pin is spring loaded and biased toward an interior of the replaceable battery; the replaceable battery further includes a handle, and wherein the button is coupled to a portion of the handle.  

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Manion in the system of Mifsud to have had inhibited the battery from being removed (Par.24) until a user depresses a button to withdraw the battery from the housing (Par.28).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Mifsud (2017/0141597) and Miller et al. (2015/0227127) as applied to claim 9 above, and further in view of Waid (2018/0131054).
Claim 10: Mifsud and Miller teach the limitations of claim 9 as disclosed above. Mifsud does not explicitly teach a controller configured to operate the power system to change between the first power mode and the second power mode.
Miller teaches a controller (power management module) configured to operate the power system to change between the first power mode and the second power mode (Par.188-189).

Furthermore, Mifsud does not explicitly teach a wireless communication circuit coupled to the controller and configured to communicate battery data with a network device connected to a network.  
Waid teaches a mobile powered workstation (medical cart) (Par.136) (Fig.10) comprising: a wireless communication circuit (1040) coupled to a controller (1030) and configured to communicate battery data (Par.99) with a network device connected to a network (Par.134).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Waid in the system of Mifsud to have had communicated with another device in order to coordinate energy transfer (Par.135) utilizing well known wireless communication networks (Par.134).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Mifsud (2017/0141597) and Miller et al. (2015/0227127) as applied to claim 9 above, and further in view of Arceta et al. (2004/0262867).
Claim 12: Mifsud and Miller teach the limitations of claim 1 as disclosed above. Mifsud does not explicitly teach the riser is a telescoping riser.  
Arceta teaches a mobile workstation (500) comprising a telescoping riser (320) (Par.69) (Fig.12).
.

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Mifsud (2017/0141597) and Miller et al. (2015/0227127) as applied to claim 1 above, and further in view of Rossini (2008/0251661).
Claims 13-14: Mifsud and Miller teach the limitations of claim 1 as disclosed above. The combination of Mifsud and Coonan does not explicitly teach the riser is a stationary riser; the stationary riser includes a counterbalance mechanism having an energy storage member.  
Rossini teaches a mobile powered workstation (10) (Fig.1) comprising: a stationary riser including a counterbalance mechanism (55 and 60) having an energy storage member (battery) (Par.19) (Fig.2A-2B).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Rossini in the combination of Mifsud and Coonan to have had counterbalanced the weight carried by the cart upper section (Par.19) thereby preventing the workstation from tipping over and reducing risk of injury to a user or damage to equipment in the workstation.

Claims 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Mifsud (2017/0141597), Miller et al. (2015/0227127) and Miller et at. (2015/0362333), hereinafter ‘333.
Claims 15 and 17: Mifsud teaches a mobile powered workstation (1) (Fig.1) comprising: at least one power outlet (4) configured to provide power to at least one electronic device (electronic equipment) (Par.20-21); a riser (6) coupled to a head unit assembly (Par.21); a base coupled to the riser (6) (Par.20) (Fig.1); and a power system (20) (Par.27) (Fig.5) including a battery assembly including a battery connection housing (5) having a plurality of power connectors (13) configured to electrically couple to a corresponding plurality of power connectors (15) of a replaceable battery (3) (Par.24). 
Mifsud does not explicitly teach the power system including: a permanent battery; and the power system is configured to operate in at least a first power mode and a second power mode, wherein: in the first power mode, the power system is configured to receiving power from the replaceable battery; and in the second power mode, the power system is configured to supply power to the at least one power outlet by simultaneously receiving power from each of the permanent battery and the replaceable battery, the power system is user-configurable to change between the first power mode and the second power mode.
Miller teaches a mobile powered workstation (100) (Fig.1) comprising: a power system including: a permanent battery (integrated/internal battery) (Par.187); and the power system configured to operate in at least a first power mode and a second power mode, wherein: in the first power mode, the power system is configured to supply power 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Miller in the device of Mifsud to have had supplied power from a plurality of batteries based on the voltage levels of each battery (Par.188) thereby the workstation remains operational even when one of the batteries is below a power threshold.
The combination of Mifsud and Miller do not explicitly teach wherein the permanent battery and the internal battery are arranged electrically in parallel to simultaneously supply power in the second power mode.
‘333 discloses a plurality of batteries arranged electrically in parallel to simultaneously supply power (Par.41).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the permanent battery and the internal battery being arranged electrically in parallel to simultaneously supply power in the combination of Mifsud and Miller as taught in ‘333 to have had achieved a selected energy level and capacity level (Par.41).


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Mifsud (2017/0141597), Miller et al. (2015/0227127) and Miller et at. (2015/0362333) as applied to claim 15 above, and further in view of Fischer et al. (2016/0221671) and Manion et al. (2016/0293912).
Claim 16: Mifsud, Miller and ‘333 teach the limitations of claim 15 as disclosed above. 
Mifsud teaches the replaceable battery (3) comprising at least one of a first recessed portion or a second recessed portion (Par.22, Where the raised portions (7 and 9) of the battery connection housing (5) are secured.) (Fig.3).
Mifsud does not explicitly teach the rechargeable battery pack includes at least one first ferromagnetic material positioned in the first recessed portion and at least one second ferromagnetic material positioned in the second recessed portion of the replaceable battery.  
Fisher teaches a rechargeable battery (14) includes at least one first ferromagnetic material (15, metal plate) and at least one second ferromagnetic material (15, metal plate) (Par.59) (Fig.21).  
The particular placement of the at least one ferromagnetic material and the at least one second ferromagnetic material in the battery pack would be an obvious matter of design choice that would not have modified the operation of the device.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had at least one first ferromagnetic material positioned in the first recessed portion and at least one second ferromagnetic material positioned in the 
Furthermore, Mifsud does not explicitly teach the replaceable battery includes a button; at least one push pin mechanically coupled to the button.
Manion teaches a replaceable battery (100) (Fig.4), wherein the replaceable battery (100) includes: a button (192) (Par.25); and at least one push pin (240) mechanically coupled to the button (192)(Par.28) (Fig.7).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Manion in the system of Mifsud to have had inhibited the battery from being removed (Par.24) until a user depresses a button to withdraw the battery from the housing (Par.28).

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Coonan et al. (2009/0261656), Miller et al. (2015/0227127) and Miller et at. (2015/0362333), hereinafter ‘333.
Claims 18-19: Coonan teaches a mobile powered workstation (12a) (Fig.1) comprising: at least one power outlet (151) configured to provide power to at least one electronic device (38) (Par.51); a riser (23) coupled to a head unit assembly (34) (Par.23) (Fig.9); a base (24) coupled to the riser (23) (Par.28) (Fig.9); and a power system (28) including a permanent battery (106) (Par.51); a replaceable battery (16) (Par.29) (Fig.13); a battery assembly (32) coupled to the riser (23) (Fig.9), the battery assembly (32) including a battery connection housing having a plurality of power 
Coonan does not explicitly teach in the second power mode, the power system is configured to receive power simultaneously from each of the permanent battery and the replaceable battery; the power system is user-configurable to change between the first power mode and the second power mode; the power system is configured to operate in a third power mode, wherein in the third power mode, the power system receives power from the permanent battery.
Miller teaches a mobile powered workstation (100) (Fig.1) comprising: a power system including: a permanent battery (integrated/internal battery) (Par.187); and the power system configured to operate in at least a first power mode and a second power mode, wherein: in the first power mode, the power system is configured to receive power from a replaceable battery (external battery) (Par.188); and in the second power mode, the power system is configured to receive power simultaneously from each of the permanent battery (internal battery) and the replaceable battery (external battery) (Par.188); the power system is user-configurable to change between the first power 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Miller in the device of Cooonan to have had supplied power from a plurality of batteries based on the voltage levels of each battery (Par.188) thereby the workstation remains operational even when one of the batteries is below a power threshold.
The combination of Coonan and Miller do not explicitly teach wherein the permanent battery and the internal battery are arranged electrically in parallel to simultaneously supply power in the second power mode.
‘333 discloses a plurality of batteries arranged electrically in parallel to simultaneously supply power (Par.41).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the permanent battery and the internal battery being arranged electrically in parallel to simultaneously supply power in the combination of Coonan and Miller as taught in ‘333 to have had achieved a selected energy level and capacity level (Par.41).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Coonan et al. (2009/0261656), Miller et al. (2015/0227127) and Miller et at. (2015/0362333) as applied to claim 18 above, and further in view of Waid (2018/0131054).
Claim 20: Coonan, Miller and ‘333 teach the limitations of claim 18 as disclosed above. Coonan does not explicitly teach a wireless communication circuit coupled to the controller and configured to communicate battery data with a network device connected to a network.  
Waid teaches a mobile powered workstation (medical cart) (Par.136) (Fig.10) comprising: a wireless communication circuit (1040) coupled to a controller (1030) and configured to communicate battery data (Par.99) with a network device connected to a network (Par.134).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Waid in the system of Cooonan to have had communicated with another device in order to coordinate energy transfer (Par.135) utilizing well known wireless communication networks (Par.134) without the need of physical contacts.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Murtha et al. (2010/0264738) discloses a mobile powered workstation being powered simultaneously by multiple batteries in parallel (Par.12) (Fig.1).


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 5712725056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        July 30, 2021